DETAILED ACTION

Status of the Application
	Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104. A preliminary amendment was filed on December 17, 2021. They have been entered.

Priority
	The instant application has a filing date of July 9, 2021. Applicant’s claim for the benefit of a prior-filed provisional application # 63/049,949 filed on July 9, 2020 is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on September 2, 2021 has been considered by the examiner.
	The information disclosure statement (IDS) submitted on October 15, 2021 has been considered by the examiner.
	The information disclosure statement (IDS) submitted on January 13, 2022 has been considered by the examiner. Abstracts only were provided for the following foreign patent documents, and therefore only the abstracts were considered:
 JP 2013/084209
KR 2007-0106337
KR 2012-0109772
TW 202147200

Abstract

	The abstract of the disclosure is objected to because it exceeds the maximum allowable word count (188 written, 150 is allowed). Correction is required. See MPEP § 608.01(b). 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Claim Objections
	Claims 1 and 8 are objected to because of the following informalities: --the-- should be inserted preceding “first product purchase confirmation” in the “distributing…” limitation. Appropriate correction is required. 

	Claims 1 and 8 are objected to because of the following informalities: --is received-- should be deleted from the phrase “receiving a second purchase confirmation is received that identifies the second follower code” to ensure the claim language conforms with standard grammatical construction. Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: --to identify-- should be deleted from the phrase “the retrieved data including to identify advice regarding”, as it appears to be a typo. Appropriate correction is required.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-7 is/are drawn to methods (i.e., a process), while claim(s) 8-14 is/are drawn to non-transitory storage media (i.e., a machine/manufacture). As such, claims 1-14 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8) recites/describes the following steps; 
storing suggestive selling data in a database … the stored suggestive selling data including a frequency that a first product was purchased with a second product, wherein the frequency that the first product was purchased with the second product corresponds to a ranking of the first product and the second product;
receiving information…that identifies a recipient of the first product, a first product purchase confirmation, and a first follower code, wherein the first follower code, the first product, and a first user are associated with a commission schedule, and wherein the recipient is a second user; 
retrieving data from the suggestive selling database, the retrieved data including advice regarding selling the first product with the second product; 
identifying that the second product has been purchased by the second user together with the first product; 
sending a notification to…the first user that the second product has been purchased together with the first product, wherein the notification is sent to the…the first user following the purchase of the first product by the first user; 
distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased first product by the recipient; 
associating a second follower code with the second user, the first product, and a commission schedule, wherein the second follower code is generated…based on information associated with the first user;
receiving a second purchase confirmation is received that identifies the second follower code; 
and 2distributing a second set of commissions for receipt by the first user and second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased first product by a third user

These steps, under its broadest reasonable interpretation, describe or set-forth a multi-level marketing compensation scheme, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions such as advertising, marketing or sales activities or behaviors; business relations and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform” (claim 8)
“storing… in memory” (claims 1 and 8) 
“receiving information at a computer” (claims 1 and 8)
“sending…to a device of the first user” (claims 1 and 8)
“generated at the computer” (claims 1 and 8)
“sending…to a device of a third party” (claims 2 and 9)
“providing the device of the first user” (claims 6 and 13)

The requirement to execute the claimed steps/functions using “a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform” (claim 8) and/or “in memory” (claims 1 and 8) and/or “at a computer” (claims 1 and 8) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “sending…to a device of the first user” (claims 1 and 8) and/or “sending…to a device of a third party” (claims 2 and 9) and/or “providing the device of the first user” (claims 6 and 13) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where information is exchanged electronically/digitally between devices as opposed to physically or verbally between people directly. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-5, 7, 10-12 and 14 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-5, 7, 10-12 and 14 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform” (claim 8) and/or “in memory” (claims 1 and 8) and/or “at a computer” (claims 1 and 8) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “sending…to a device of the first user” (claims 1 and 8) and/or “sending…to a device of a third party” (claims 2 and 9) and/or “providing the device of the first user” (claims 6 and 13) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 3-5, 7, 10-12 and 14 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-5, 7, 10-12 and 14 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 8 recite the phrase "the purchase of the first product by the first user” in the limitation “wherein the notification is sent to the device of the first user following”.  There is insufficient antecedent basis for this limitation in the claim. The claims never refer to a purchase of the first product by first user. The claims only refer to a purchase by the second user. For the purpose of examination, the phrase “the purchase of the first product by the first user” will be interpreted as being “purchase of the first product by the second user.”
Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims.

	Claims 1 and 8 recite the phrase "the suggestive selling database” in the “retrieving” limitation.  There is insufficient antecedent basis for this limitation in the claim. The claims only previously refer to a database. For the purpose of examination, the phrase “the suggestive selling database” will be interpreted as being “the database.” 
Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims.

	Claims 6 and 7 recites the phrase "the retrieved advice to sell the first product and the second product together." There is insufficient antecedent basis for this limitation in the claim. Claim 1 only requires that the advice be “regarding selling the first product with the second product”, not that the advice is to sell them together. For the purpose of examination, the phrase “the retrieved advice to sell the first product and the second product together” will be interpreted as being “advice to sell the first product and the second product together.”

	Claims 5 and 12 indicates “ranking the second product and third product based on how frequently the first product and the second product are purchased together with the first product”,  and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear hoy or why the second and third product would be ranked based on how frequently the first product and the second product are purchased together with the first product. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. For the purpose of examination, the phrase “ranking the second product and third product based on how frequently the first product and the second product are purchased together with the first product” will be interpreted as being “ranking the second product and third product based on how frequently the third product and the second product are purchased together with the first product.”




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claims 1, 3-6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. PG Pub No. 2012/0253986, October 4, 2012 - hereinafter "Chang”) in view of Kumar et al. (U.S. PG Pub No. 2012/0245976, September 27, 2012 - hereinafter "Kumar”) in view of Smith et al. (U.S. PG Pub No. 2012/0158552, June 6, 2012 - hereinafter "Smith”) in view of Glazier et al. (U.S. PG Pub No. 2018/0293603, October 11, 2018 - hereinafter "Glazier”)

With respect to claims 1 and 8, Chang teaches a method for distributing products, and a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products, the method comprising;
receiving information at a computer that identifies a recipient of the first product, a first product purchase confirmation, and a first follower code, ([0046]-[0047] “issues product referral message to the second user B…comprising…referral record R1…second user B may issue a transaction confirmation signal to the network trading platform…purchase the first product P1 at a second price D2…in response to the transaction confirmation signal…generates a second transaction and referral record R2…R2 at least comprises a user identification code UIB, a referral record source code “R1”, a level code L2, a product identification code P1, and product price D2” – therefore the platform computer receives information that identifies the recipient of the first product (user B) and a first product purchase confirmation (the “transaction confirmation signal” and/or “second transaction”) and the first follower code (which is used when generating referral record R2))
wherein the first follower code, the first product, and a first user are associated with a commission schedule ([0045] “first user A…automatically generates a first transaction and referral record R1 and stores the first transaction and referral record R1 in the database…R1…comprises a user identification code UA, a referral record source code “N”, a level code L1, a product identification code P1, a product price D1, and a transaction time T1” – the first follower code (R1 and/or “UA”) are associated with the first product (P1) and a commission schedule (via level code “L1”))
and wherein the recipient is a second user; ([0046]-[0047] “issues product referral message to the second user B…comprising…referral record R1…second user B may issue a transaction confirmation signal to the network trading platform…purchase the first product P1”) – the recipient is a second user and the initial referring user is the first user)
identifying that the product has been purchased by the second user ([0046]-[0047])  
distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased first product by the recipient ([0050]-[0051] “automatically implements a cash-back operation…search the transaction and referral…multiply the product price D and the first predetermined feedback cash percentage W1% of the first-level member…first user A=(D2)xW1%” – therefore the system distributes a first set of commissions for receipt by the first user (for the purchase by the second user) according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased first product by the recipient)
associating a second follower code with the second user, the first product, and a commission schedule, wherein the second follower code is generated at the computer based on information associated with the first user; [0047] “…in response to the transaction confirmation signal…generates a second transaction and referral record R2…R2 at least comprises a user identification code UIB, a referral record source code “R1”, a level code L2, a product identification code P1, and product price D2” – therefore the platform computer associates a second follower code (R2 and/or UB) with the second user and the first product (P1 via integration/association with the code) and a commission schedule (level code 2) and the code is generated based on information associated with the first user (e.g., it is associated with referral code R1 and/or the level of the first user)
receiving a second purchase confirmation is received that identifies the second follower code; ([0048]-[0051] “issues a product referral message…by the second user B…to the third user C…second product referral message…including…referral record R2…third user C may issue a transaction confirmation signal to the networking trading platform system…purchase the first product P1 at a third price D3…in response to the transaction confirmation signal…generates a third transaction and referral record R3…comprises...referral record source code “R2”…” – therefore the system receives a second purchase confirmation that identifies the second follower code (R2 - which is used when generating referral record R3))
and 2distributing a second set of commissions for receipt by the first user and second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased first product by a third user ([0048]-[0051] “issues a product referral message…by the second user B…to the third user C…second product referral message…including…referral record R2…third user C may issue a transaction confirmation signal to the networking trading platform system…purchase the first product P1 at a third price D3…in response to the transaction confirmation signal…generates a third transaction and referral record R3…comprises...referral record source code “R2”…automatically implements a cash-back operation…feedback cash for the first user A…first predetermined feedback cash percentage W1% of the first level member…second predetermined feedback cash percentage W2% of the second level member” – therefore the system distributes a second set of commissions for receipt by the first user and second user for the purchase of the third user according to the commission schedule and the second set of commissions is distributed following both receipt of the second purchase confirmation and receipt of the purchased first product by a third user)
Chang does not appear to disclose,
storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that a first product was purchased with a second product, 
wherein the frequency that the first product was purchased with the second product corresponds to a ranking of the first product and the second product;
retrieving data from the suggestive selling database, the retrieved data including advice regarding selling the first product with the second product; 
identifying that the second product has been purchased by the second user together with the first product; 
sending a notification to a device of the first user that the second product has been purchased together with the first product, wherein the notification is sent to the device of the first user following the purchase of the first product by the first user; 
However, Kumar discloses a method/system for supporting a referral-based marketing system ([0005], [0027]-[0029]) 
storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that a first product was purchased with a second product ([0032] “performance analysis engine periodically analyzes transaction data collected over a period of time…to generate a set of association rules that identify items that tend to be purchased in combination…65%...X1 will have a size of one, two or three, and X2 will have a size of one”, [0037]-[0039])
retrieving data from the suggestive selling database, the retrieved data including advice regarding selling the first product with the second product; ([0037]-[0039] & [0042]-[0044] & [0051]-[0060] & [0064] & [0070]-[0071] system retrieves the most significant identified associated rules (e.g., those with frequencies over a certain threshold and that deviate from a sellers/referrers current transactions) and provides recommendations to the seller/referrer based on these (e.g., that the referrer/seller should sell a second product with a first product because many people frequently purchase the second product with the first product))
identifying that the second product has been purchased by the second user together with the first product ([0030] “each time a user purchases an item…transaction processing engine records the purchase in a transaction database” and [0032] “performance analysis engine periodically analyzes transaction data collected over a period of time…to generate a set of association rules that identify items that tend to be purchased in combination” – therefore the system identifies that/when second products are purchased by users together with a first product, [0042]-[0044])
Kumar suggests it is advantageous to include storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that a first product was purchased with a second product, retrieving data from the suggestive selling database, the retrieved data including advice regarding selling the first product with the second product; and identifying that the second product has been purchased by the second user together with the first product; because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers ([0005] & [0007] & [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang to include storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that a first product was purchased with a second product, retrieving data from the suggestive selling database, the retrieved data including advice regarding selling the first product with the second product; and identifying that the second product has been purchased by the second user together with the first product, as taught by Kumar, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

Chang and Kumar do not appear to disclose,
wherein the frequency that the first product was purchased with the second product corresponds to a ranking of the first product and the second product;
sending a notification to a device of the first user that the second product has been purchased together with the first product, wherein the notification is sent to the device of the first user following the purchase of the first product by the first user;
However, Smith discloses 
wherein the frequency that the first product was purchased with the second product corresponds to a ranking of the first product and the second product ([0086] once all candidate pairs have been analyzed…for a given item A, all items B1, B1…that are candidates for being paired with item A…may be ranked from highest to lowest score”)
Smith suggests it is advantageous to include wherein the frequency that the first product was purchased with the second product corresponds to a ranking of the first product and the second product, because doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue ([0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar to include wherein the frequency that the first product was purchased with the second product corresponds to a ranking of the first product and the second product, as taught by Smith, because doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue.

Chang, Kumar, and Smith do not appear to disclose,
sending a notification to a device of the first user that the second product has been purchased together with the first product, wherein the notification is sent to the device of the first user following the purchase of the first product by the first user;
However, Glazier discloses 
sending a notification to a device of the first user that the second product has been purchased together with the first product, wherein the notification is sent to the device of the first user following the purchase of the first product by the first user; (Fig 3 “your referral of Acme Airlines to Jan resulted in a sale” and [0061] “may generate a feedback message to the referrer, which may…inform the referrer when a referral has been used…may include information such as the time of the recipients transaction…transaction amount…transactions…payments, products…referred & [0056] & [0079])
Smith suggests it is advantageous to include sending a notification to a device of the first user that the second product has been purchased together with the first product, wherein the notification is sent to the device of the first user following the purchase of the first product by the first user, because doing so can provide the referring user with information regarding the success of their referral efforts, which may increase their satisfaction (Fig 3, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar in view of Smith to include sending a notification to a device of the first user that the second product has been purchased together with the first product, wherein the notification is sent to the device of the first user following the purchase of the first product by the first user;, as taught by Smith, because doing so can provide the referring user with information regarding the success of their referral efforts, which may increase their satisfaction.


With respect to claims 3 and 10, Chang, Kumar, Smith, and Glazier teach the method of claim 1 and the medium of claim 8. Chang does not appear to disclose,
storing the suggestive selling data at the database each time the first product is purchased together with the second product
However, Kumar discloses 
storing the suggestive selling data at the database each time the first product is purchased together with the second product ([0030] “each time a user purchases an item…transaction processing engine records the purchase in a transaction database” – therefore suggestive selling data is stored at the database each time a transaction occurs (e.g., the first product is purchased together with the second product),  [0032], [0042]-[0044])
Kumar suggests it is advantageous to include storing the suggestive selling data at the database each time the first product is purchased together with the second product; because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers ([0005] & [0007] & [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang to include storing the suggestive selling data at the database each time the first product is purchased together with the second product, as taught by Kumar, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.


With respect to claims 4 and 11, Chang, Kumar, Smith, and Glazier teach the method of claim 3 and the medium of claim 10. Chang does not appear to disclose,
identifying that a third product is purchased by a third user together with the first product; 
and storing data at the database each time the first product is purchased together with the third product
However, Kumar discloses 
identifying that a third product is purchased by a third user together with the first product; ([0032] & [0042]-[0044] system identifies multiple combinations of product association rules by analyzing the transaction data (e.g., product A with product B and product A with product C etc.,)
and storing data at the database each time the first product is purchased together with the third product  ([0030] “each time a user purchases an item…transaction processing engine records the purchase in a transaction database” – therefore suggestive selling data is stored at the database each time a transaction occurs (e.g., the first product is purchased together with a third product),  [0032], [0042]-[0044])
Kumar suggests it is advantageous to include identifying that a third product is purchased by a third user together with the first product and storing data at the database each time the first product is purchased together with the third product, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers ([0005] & [0007] & [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang to include identifying that a third product is purchased by a third user together with the first product and storing data at the database each time the first product is purchased together with the third product, as taught by Kumar, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

With respect to claims 5 and 12, Chang, Kumar, Smith, and Glazier teach the method of claim 4 and the medium of claim 11. Chang does not appear to disclose,
ranking the second product and third product based on how frequently the third product and the second product are purchased together with the first product
However, Smith discloses 
ranking the second product and third product based on how frequently the first product and the second product are purchased together with the first product ([0086] once all candidate pairs have been analyzed…for a given item A, all items B1, B1…that are candidates for being paired with item A…may be ranked from highest to lowest score”)
Smith suggests it is advantageous to include ranking the second product and third product based on how frequently the third product and the second product are purchased together with the first product, because doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue ([0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar to include ranking the second product and third product based on how frequently the third product and the second product are purchased together with the first product, as taught by Smith, because doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue.

With respect to claims 6 and 13, Chang, Kumar, Smith, and Glazier teach the method of claim 1 and the medium of claim 8. Chang does not appear to disclose,
further comprising providing the device of the first user with the retrieved advice to sell the first product and second product together
However, Kumar discloses 
providing the device of the first user with the retrieved advice to sell the first product and second product together ([0037]-[0039] & [0042]-[0044] & [0051]-[0060] & [0064] & [0070]-[0071] system retrieves the most significant identified associated rules (e.g., those with frequencies over a certain threshold and that deviate from a sellers/referrers current transactions) and provides recommendations to the seller/referrer based on these (e.g., that the referrer/seller should sell a second product with a first product because many people frequently purchase the second product with the first product))
Kumar suggests it is advantageous to include providing the device of the first user with the retrieved advice to sell the first product and second product together, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers ([0005] & [0007] & [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang to include providing the device of the first user with the retrieved advice to sell the first product and second product together, as taught by Kumar, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.



	Claims 2, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang  in view of Kumar in view of Smith in view of Glazier, as applied to claims 1 and 8 above, and further in view of Cummins et al. (U.S. PG Pub No. 2015/0206165 July 23, 2015 - hereinafter "Cummins”)

With respect to claims 2 and 9, Chang, Kumar, Smith, and Glazier teach the method of claim 1 and the medium of claim 8. Chang does not appear to disclose,
sending a notification to a device of a third party that the second product has been purchased together with the first product, wherein the third party is a vendor of the first product
However, Cummins discloses 
sending a notification to a device of a third party that the second product has been purchased together with the first product, wherein the third party is a vendor of the first product ([0132]-[0133] notification/report sent to vendor that sells a first product that the second product has been purchased frequently with the first product)
Cummins suggests it is advantageous to include sending a notification to a device of a third party that the second product has been purchased together with the first product, wherein the third party is a vendor of the first product, because doing so can provide the vendor user with information regarding the potential ways to increase revenue/sales ([0132]-[0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar in view of Smith in view of Glazier to include sending a notification to a device of a third party that the second product has been purchased together with the first product, wherein the third party is a vendor of the first product, as taught by Cummins, because doing so can provide the vendor user with information regarding the potential ways to increase revenue/sales.



With respect to claims 7 and 14, Chang, Kumar, Smith, and Glazier teach the method of claim 1 and the medium of claim 8. Chang does not appear to disclose,
further comprising providing a third party with the retrieved advice to sell the first product and second product together, wherein the third party is a vendor of the first product
However, Cummins discloses 
providing a third party with the retrieved advice to sell the first product and second product together, wherein the third party is a vendor of the first product ([0132]-[0133] notification/report sent to vendor that sells a first product that other products (e.g., second products, third products, etc.) has been purchased frequently with the first product)
Cummins suggests it is advantageous to include providing a third party with the retrieved advice to sell the first product and second product together, wherein the third party is a vendor of the first product, because doing so can provide the vendor user with information regarding the potential ways to increase revenue/sales ([0132]-[0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar in view of Smith in view of Glazier to include providing a third party with the retrieved advice to sell the first product and second product together, wherein the third party is a vendor of the first product, as taught by Cummins, because doing so can provide the vendor user with information regarding the potential ways to increase revenue/sales.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Rolf et al. (U.S. PG Pub No. 2007/0219871, September 20, 2007) teaches dynamically building a MLM network by generating follower codes which reference up-line referrers and commission schedules and automatically crediting referrers based on the commission schedule when downline purchases are made.

Gopalsamy et al. (U.S. PG Pub No. 2014/0358665, December 4, 2014) teaches collecting and analyzing transaction data to identify products that are frequently purchased together in order to develop sales/marketing recommendations to provide to product sellers.

Ladd et al. (U.S. PG Pub No. 2011/0208572 August 25, 2011) discloses sending a report sent to vendor detailing the product purchases ([0076]).

“What are the Best Types of Products to Market in MLM?” (Stephenson, Ben, Published February 24, 2016 at https://www.linkedin.com/pulse/what-best-types-products-market-mlm-ben-stephenson) teaches analyzing sales to identify good products to sell for MLM referrers.



	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621